Citation Nr: 1529154	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mary Long, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1967 to October 1970 and from March 31 to December 24, 2002.   He also served in the Army Reserves from the 1970's to September 2002.

This appeal arose before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA), Regional Office (RO) that denied entitlement to the requested benefit.  In October 2013, the Veteran testified before the undersigned at hearing conducted at the RO.  A transcript of this proceeding has been included in the claims folder.

This appeal includes a Paperless VA Claims folder; the only relevant evidence contained in this paperless file is the transcript of the October 2013 hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that his service-connected PTSD has either caused or aggravated his diagnosed OSA.  Therefore, he believes that service connection for the OSA should be awarded.

The Veteran was diagnosed with OSA following a sleep study conducted in February 1996, some 12 years before he was found to have PTSD (first documented by the June 2008 VA examination).  This report noted that he had sonorous snoring and respiratory pauses while sleeping.  However, this report did not indicate any onset date.  A March 2011 sleep study confirmed the OSA diagnosis.  Again, no onset date was noted.

VA examined the Veteran in January 2012.  He reported persistent daytime hypersomnolence.  If he used his CPAP machine he would sleep well and there was no impact on his ability to work.  After a complete examination, the Veteran was diagnosed with OSA.  The examiner then opined that it was less likely than not that the OSA was incurred in or caused by any service connected illness.  The examiner stated 

It is not likely that the Veteran's current sleep apnea is related to the Veteran's service connected post traumatic stress disorder.  Claimant had two sleep studies.  One was in 2/27/96..and the other dated 3/28/11...The recent sleep study from Mercy Sleep Disorders Center dated 3/28/11 provides a diagnosis of obstructive sleep apnea, severe, with significant oxygen desaturations.  There is no medical evidence linking obstructive sleep apnea to PTSD.

The Veteran submitted a letter from his physician, C.M.  He indicated that he had been the Veteran's treating physician since January 1991.  He stated that he had reviewed the records from his service.  It was stated that "[i]t is my opinion that [the Veteran's] sleep apnea was aggravated by his service connected PTSD."

The Veteran testified before the undersigned in October 2013, at which time he indicated that he had not had any trouble with snoring during his Vietnam service.  Rather, he indicated that his parents had first noticed it after his return from Vietnam, which they had described as a very bad problem.  When he would be deployed with his Reserve units, he had to sleep sitting up; if he did not, the others in the tent would complain about his snoring.  He was finally convinced by his wife to see a doctor and OSA was diagnosed in 1996.  At the time of this hearing, the Veteran's representative submitted several articles that suggested that there was a high incidence of OSA in those diagnosed with PTSD.  The articles suggested some aggravation or degree of intertwining between OSA and PTSD, indicating that the use of a CPAP machine helped to reduce the nightmares related to PTSD.  While these studies intimated some intertwining of the disorders, it was not clear whether OSA aggravated PTSD or whether PTSD aggravated OSA.  

After reviewing the evidence of record, the Board finds that it does not provide an adequate basis upon which to make a decision.  The opinion submitted by the Veteran's private physician, while finding that the OSA was aggravated by the service-connected PTSD, is inadequate since there was no rationale provided for this opinion.  Therefore, the opinion has little probative value.

However, the VA examination conducted in January 2012 is also inadequate, particularly in light of the medical treatises submitted by the Veteran's representative.  While the medical treatises are generic in nature and do not specifically relate to this Veteran's condition or claim, they do appear to belie the VA examiner's comment that there was no medical evidence linking OSA to PTSD.  The Board finds that the examiner must reconsider the opinion provided after reviewing the medical literature submitted by the Veteran's representative.  The Board also finds the opinion noting no medical link between OSA and PTSD to be conclusory and lacking a clear rationale. Additionally, the VA examiner made no comment as to whether the service-connected PTSD may aggravate, beyond its natural progression, the diagnosed OSA.  Therefore, another VA examination is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (if VA provides the Veteran a VA examination, that examination must be adequate).

While the case is in remand status, the RO must ascertain whether there any further relevant VA on non-VA treatment records not already of record that should be obtained prior to rendering a decision.  In particular, the Board notes that while Dr. C.M. provided a statement in March 2013, his underlying treatment records have not been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all VA and non-VA health-care providers from whom he has sought treatment for his OSA that are not already of record.  The Veteran must be requested to sign and return appropriate releases so that VA may obtain any identified private treatment records.  There should be at least two requests for any identified private treatment records.  If an updated release for Dr. C.M.'s records is required, this must be obtained so that the treatment records may be associated with the claims file.  Any attempts to obtain any VA treatment records must continue until it is determined that the records are unavailable or that further efforts would be futile.  See 38 C.F.R. § 3.159(c)(2) & (e) (2014).

2.  After completion, to the extent possible, of the above-requested development, schedule the Veteran for appropriate VA examinations, to include respiratory and/or psychiatric, in order to determine the etiology of the diagnosed OSA.  Specifically, the examiner(s) must render opinions as to whether it is at least as likely as not (at least a 50-50 degree of probability) that the diagnosed OSA is caused or aggravated, beyond its natural progression, by the service-connected PTSD.  All indicated special studies deemed necessary must be conducted.  The entire claims folder, to include a copy of this remand, must be reviewed by the examiner(s) in conjunction with the examination(s) and such review must be noted in the report.  

A complete rationale for all opinions expressed must be provided.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

3.  Review the development undertaken; if any development has not been completed to the extent possible, the RO must take all necessary corrective actions.

4.  Advise the Veteran of the importance of reporting to any scheduled examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran and his representative advising him of the time, date and location of the scheduled examination(s) must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Once the above development has been completed, readjudicate the Veteran's claim for service connection for OSA, to include as secondary to the service-connected PTSD.  If the decision remains adverse to the appellant, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

